Citation Nr: 1421112	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  07-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for limitation of motion of the lumbar spine from July 14, 2006; and 40 percent from July 1, 2008.

2. Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis, pes cavus deformity, and hallux valgus from July 14, 2006; and 30 percent from June 27, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1980 to June 1983 and from April 1986 to April 1994. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from November 2006 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran was scheduled for formal hearings at the RO with the Decision Review Officer (DRO) in October 2007 and in June 2008.  The Veteran cancelled both hearings and the record does not indicate any outstanding requests for a hearing.

In an April 2009 rating decision, a 40 percent disability rating was awarded for limitation of motion of the lumbar spine, effective as of July 1, 2008.  In a June 2012 rating decision, a 30 percent disability rating was awarded for bilateral plantar fasciitis, pes cavus deformity, and hallux valgus, effective June 27, 2011.  As the increased awards during the pendency of this appeal do not represent total grants of benefits, the claims for increases remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Also, in the June 2012 rating decision, service connection was granted for right and left lower extremity radiculopathy.  Since the Veteran has not disagreed with the disability evaluation and/or effective date assigned, the Board concludes that the only issues on appeal are those listed on the title page.

The Board remanded this matter in October 2013.  The Board finds that there has been substantial compliance with the remand directives, and therefore, it may proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is not shown to be productive of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine from July 14, 2006; or unfavorable ankylosis of the entire thoracolumbar spine from July 1, 2008. 

2.  The Veteran's service-connected foot disability is not shown to be productive of acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads from July 14, 2006; or acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity with bilateral involvement from June 27, 2011. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's limitation of motion of the lumbar spine from July 14, 2006; and in excess of 40 percent from July 1, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for an evaluation in excess of 10 percent for bilateral plantar fasciitis, pes cavus deformity, and hallux valgus from July 14, 2006; and in excess of 30 percent from June 27, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5280-5278 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2006, and June 2008 letters.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations in November 2006, July 2008, June 2011, and November 2013.  Taken together, these VA examinations are adequate.  Each of the examination reports considered the Veteran's medical history, including his lay statements; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

III. Higher Evaluation for Lumbar Spine 

The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), except for intervertebral disc syndrome (IVDS), which is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In this case, the evidence demonstrates that the Veteran has intervertebral disc syndrome.  Therefore, the Board will consider whether a rating under DC 5243 is warranted.

Under the General Rating Formula, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2), Note (4).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  DC 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

In a March 1995 rating decision, service connection was granted and a 10 percent disability rating was assigned for the Veteran's low back condition.  In July 2006, the Veteran filed an increased rating claim.  The RO increased the Veteran's disability rating to 20 percent, effective July 2006, in a November 2006 rating decision.  In an April 2009 rating decision, the Veteran's disability rating was increased again to 40 percent, effective July 1, 2008.  The Veteran seeks a higher rating for both time periods.  

August 2005 private medical records show complaints and treatment for low back pain.  Imaging studies taken at the time reveal a straightening of the lumbar lordosis and mild degenerative changes in the thoracic and lumbar spine.  Small disc protrusion at L5-S1 and minimal bulging annulus at T11-T12 were also observed.  VA treatment records from August 2005 show an intact range of motion and no signs of deformities.  

In December 2005, the Veteran injured his back at work.  Worker's compensation records and statements submitted from his coworkers, M.R., E.R., and R.M., confirm that the Veteran injured his back at work while lifting a parcel.  The record indicates that the Veteran was hospitalized after injuring his back, placed on bed rest for approximately 45 days, and then returned to work with restrictions on standing, walking, lifting, bending, reaching and pushing heavy equipment. 

In August 2006, the Veteran was seen by a private physician.  The examiner noted that the Veteran's low back condition is not improving by the use of muscle relaxants.  The examiner found no evidence of muscle atrophy or tenderness to palpation. 

The Veteran was afforded a VA examination in November 2006, where he complained of low back pain and radiating pain in his shoulder and buttock.  The Veteran reported that he experiences daily flare-ups, which are precipitated by bending, sitting, walking, lifting objects and doing trunk rotations.  His symptoms are relieved by injections in the low back, bed rest, and use of ice pads and Ben-gay patches.  On examination, the Veteran's forward flexion was to 40 degrees on passive and active motion, with pain at 30 degrees.  Extension was to 15 degrees on passive and active motion, with pain at 10 degrees.  Left lateral flexion was to 20 degrees on passive and active motion, with pain at 10 degrees.  Right lateral flexion was to 20 degrees on passive and active motion, with pain at 10 degrees.  Right rotation was to 20 degrees on passive and active motion, with pain at 10 degrees.  Left rotation was to 20 degrees on passive and active motion, with pain at 10 degrees.  After repetitive testing, the Veteran's forward flexion was to 40 degrees, extension was to 15 degrees, right lateral flexion, left lateral flexion, right rotation and left rotation, was to 20 degrees.  The VA examiner noted pain after repetitive testing.  

The examiner found no evidence of ankylosis, abnormal gait, atrophy, guarding, or weakness.  However, the Veteran presented with spasms, tenderness, and pain on motion.  The Veteran also reported incapacitating episodes within the last 12 months.  Specifically, the Veteran stated that he was given 45 days of bed rest after the job related low back injury.  Afterwards he reportedly was also given a medical certificate of one and half weeks of strict bed rest.  

The examiner noted that the Veteran's motor and sensory exams were normal.  No neurological abnormalities, except for hypoactive knee jerks, were found.  The diagnosis was clinical right L4 radiculopathy, bilateral lumbar radiculopathy with myositis, lumbar discogenic disease, and mild degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran's back disability impacts his usual occupation.  Specifically, the Veteran experiences increased absenteeism, decreased mobility, problems with lifting and carrying, difficulty reaching and pain.  In regards to his daily activities, the Veteran's low back condition prevents him from engaging in sports and severely affects his ability to do chores, shopping, exercise, recreational activities, and traveling.  

VA treatment records from May 2008 to July 2008 show complaints of low back pain.  In May 2008, the Veteran was seen by a VA physician.  The Veteran complained of low back pain radiating to the leg.  He rated the pain as a 9 out of 10.  The Veteran described the pain as a constant pressure and sharp sensation that worsens after prolonged standing.  The Veteran also reported weakness, numbness and cramps in the left foot.  The physician noted that medication mildly relieves his symptoms.  On examination there was no warmth or tenderness to percussion over spinous processes.  However, there was tenderness to palpation over lumbar paraspinal muscles, buttocks, and posterior superior iliac spine.  The physician noted that the Veteran's range of motion was full in all planes of lumbar spine, with pain in rotation, extension, and lateral bending.  No neurological abnormalities were found.  The physician recommended a facet joint block. 

VA treatment records from August 2008 indicate that the Veteran underwent a lumbar L3-S1 facet joint block under fluoroscopic guidance.

The Veteran was afforded another VA examination in July 2008.  The Veteran reported increased intensity of low back pain accompanied by numbness.  He claimed that his condition causes sleep difficulties and strength loss in his left leg.  The Veteran described the pain as sharp and constant, and rated it as a 10 out of 10.  The examiner noted that the Veteran's symptoms are triggered by prolonged sitting, prolonged standing, walking, and lying flat on his back.  His pain is alleviated by medication and changing position.  

On examination, the Veteran's forward flexion was to 25 degrees, with pain at 25 degrees.  Extension was to 25 degrees, with pain at 25 degrees.  Left lateral flexion was to 25 degrees, with pain at 25 degrees.  Right lateral flexion was to 25 degrees, with pain at 25 degrees.  Right rotation was to 25 degrees, with pain at 25 degrees.  Left rotation was to 25 degrees, with pain at 25 degrees.  The VA examiner noted pain after repetitive testing.  On forward flexion, the Veteran's range of motion on repetitive use was 25 to 90 degrees.  On extension, it was 25 to 30 degrees.  On right lateral flexion, left lateral flexion, right rotation and left rotation, the Veteran's range of motion after repetitive use was 25 to 30 degrees.
The examiner found no limitation of motion due to weakness, fatigue, lack of endurance, or incoordination. 

The Veteran presented with tenderness to palpation and spasms at L4, L5 paravertebral muscles and tenderness to palpation at L4 and L5 spinous process.  The examiner found no evidence of ankylosis.  On neurological examination, the examiner found no neurological abnormalities.  The Veteran's motor and sensory exams were normal.  His reflexes and straight leg raising tests were negative.

The Veteran reported incapacitating episodes during the past 12 months.  He stated that he was absent from work for 3 days due to his low back.  The examiner provided a diagnosis of lumbar L5-S1 disk protrusion and Left S1 radiculopathy.  The examiner also noted that the Veteran's back disability impacts his usual occupation and daily activities.  Specifically, the Veteran experiences difficulty drying feet and putting clothes on.  The Veteran also has to sit every 5 to 10 minutes, and is unable to run, play basketball, and complete household chores. 

The Veteran was seen by a VA physician for low back pain from January 2009 to April 2009.  In April 2009, the Veteran complained of low back pain, which he rated as a 7 out of 10.  The Veteran described the pain as a cold, burning sensation which worsens after prolonged walking.  The Veteran denied incontinence, fever or chills.  The physician noted that medication mildly relieves his symptoms.  On examination there was no lumbar edema, erythema, warmth, visible masses, asymmetry, or deformity.  However, there was left lumbar paraspinal and left lumbosacral tenderness.  The physician noted that the Veteran's range of motion was full.  

The Veteran was evaluated again by a VA examiner in June 2011.  He complained of stabbing low back pain, radiating pain, and leg numbness.  The Veteran reported that his flare-ups of pain occur weekly and are precipitated by lifting objects from the floor, stooping, standing for more than 20 minutes, and bending.  In addition to pain, the Veteran also complained of stiffness, weakness, spasms, and decreased motion.

On examination, the Veteran's forward flexion was to 20 degrees.  Extension was to 10 degrees.  Left lateral flexion was to 10 degrees.  Right lateral flexion was to 15 degrees.  Right rotation was to 15 degrees.  Left rotation was to 10 degrees.  The examiner noted pain following repetitive motion, however, was unable to test the Veteran's limitation of motion after repetitive testing. 

The examiner noted an abnormal gait with antalgic limps from both legs, spasms, guarding, pain with motion and tenderness.  There was no objective evidence of ankylosis, atrophy, or weakness in the spine.  On neurological examination, the examiner found no abnormal reflexes and his motor test was normal.  However, the examiner found abnormalities in the Veteran's right and left lower extremities.  

The Veteran reported incapacitating episodes during the past 12 months where he was off of work for 4 weeks.  Based on x-ray findings, the examiner diagnosed lumbar strain, lumbar disc herniation at L5, and lumbar spondylosis.  In regards to his occupational activities, the Veteran exhibited decreased mobility, problems with lifting and carrying, decreased strength and lower extremity pain.  The examiner also noted that the Veteran is limited in his ability to mow the lawn, clean dishes and shop. 

The Veteran was seen by a VA physician in December 2012.  The Veteran complained of low back pain, which he rated as a 9 out of 10.  The Veteran described the pain as a constant pressure and sharp sensation that worsens after prolonged standing.  The Veteran denied any weakness or numbness.  The physician noted that medication mildly relieves his symptoms.  On examination there was no warmth or tenderness to percussion over spinous processes.  However, there was tenderness to palpation over lumbar paraspinal muscles, buttocks, and pposterior superior iliac spine.  The physician noted that the Veteran's range of motion was full in all planes of lumbar spine, with pain in flexion, rotation, extension, and lateral bending.  There was also stiffness in pelvic girdle muscles.  The physician diagnosed discogenic disease and recommended an epidural injection. 

The Veteran was afforded another VA examination in November 2013.  On examination, the Veteran's forward flexion was to 30 degrees, with pain at 10 degrees.  Extension was to 10 degrees, with pain at 5 degrees.  Left lateral flexion was to 10 degrees, with pain at 5 degrees.  Right lateral flexion was to 10 degrees, with pain at 5 degrees.  Right rotation was to 20 degrees, with pain at 10 degrees.  Left rotation was to 20 degrees, with pain at 10 degrees.  After repetitive testing the Veteran's forward flexion was to 30 degrees, extension was to 10 degrees, right lateral was to 10 degrees, left lateral was to 10 degrees, right rotation to 20 degrees and left rotation to 20 degrees.  The examiner did not observe any additional limitation of motion following repetitive testing.  However, the examiner noted that the Veteran's back condition resulted in less movement than normal and pain on movement. 

The examiner observed tenderness, guarding and muscle spasms.  However, the examiner noted that the Veteran's guarding and muscle spasms do not result in an abnormal gait or abnormal spinal contour.  The Veteran's neurological examination showed some abnormalities.  The Veteran's muscle strength testing and reflex exams were abnormal.  The Veteran's sensation to light touch was decreased in the lower legs and feet.  Straight let raising tests were positive.  The examiner noted radiculopathy of the lower extremities.  

There was no evidence of atrophy or incapacitating episodes.  The examiner diagnosed lumbar strain, herniated lumbar discs, lumbar spondylosis and bilateral L4 and L5 radiculopathy.  The examiner found that the Veteran's back disability limits him to sedentary work. 

Based on the evidence of record, the Boards finds that a rating in excess of 20 percent from July 14, 2006, to July 1, 2008, is not warranted.  Under the General Rating Formula for Diseases and Injuries of the Spine, a rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  During the November 2006 VA examination, the Veteran's forward flexion was to 40 degrees on passive and active motion, with pain at 30 degrees.  After repetitive testing, the Veteran's forward flexion remained at 40 degrees.  Furthermore, the examiner did not observe ankylosis.  As there is no evidence of favorable ankylosis of the entire thoracolumbar spine or evidence that the Veteran's forward flexion of the lumbar spine was 30 degrees or less, a higher rating is not warranted from July 14, 2006.  The Board has considered the Veteran's statements regarding back pain.  During the November 2006 examination, pain was reported on forward flexion at 30 degrees.  However, the Board finds that the evidence does not reflect that the Veteran's pain causes functional impairment warranting a higher rating.  The Veteran did not exhibit any functional loss due to pain on repetitive motion testing; instead his forward flexion remained at 40 degrees.  Although pain began at 30 degrees, the Board notes that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Board also finds that a rating in excess of 40 percent from July 1, 2008, is not warranted.  As mentioned above, a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  VA examination reports from July 2008, June 2011, and November 2013 do not reveal any signs or diagnoses of ankylosis.  Thus, a rating in excess of 40 percent from July 1, 2008 is not warranted.

Moreover, the Veteran's symptoms, despite his complaints of pain, do not result in favorable or unfavorable ankylosis of the entire thoracolumbar spine.  In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Therefore, the Board finds that finds that even considering pain, the Veteran is not entitled to a rating in excess of 20 percent for his thoracolumbar spine from July 14, 2006 and 40 percent from July 1, 2008.  

As a 40 percent rating is not warranted, the next higher 100 percent rating is likewise not warranted. 

Further, a rating under Diagnostic Code 5243 is not warranted from July 14, 2006 or from July 1, 2008.  The evidence does not demonstrate incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  The Board acknowledges the Veteran's contentions that he experienced incapacitating episodes in 2006, 2008, 2011, and 2013 (as he reported during VA examinations).  However, there is no objective medical evidence to corroborate the Veteran's contentions.  Under DC 5243, an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician.  The medical evidence, including private treatment records, do not show that the Veteran was prescribed bed rest by a physician.  Therefore, a rating under DC 5243 is not warranted. 

The record indicates that the Veteran has radiculopathy of the right and left lower extremities.  However, in a June 2012 rating decision, service connection was granted and disability ratings were assigned for right and left lower extremity radiculopathy.  Because the Veteran has been assigned disability ratings for his lower extremities, the Board finds that an additional separate rating for the Veteran's neurological abnormalities is not warranted. 

IV. Higher Evaluation for Bilateral Foot Condition

In a March 1995 rating decision, service connection was granted and a 0 percent disability rating was assigned for the Veteran's bilateral foot condition.  In July 2006, the Veteran filed an increased rating claim.  The RO increased the Veteran's disability rating to 10 percent, effective July 14, 2006, in a November 2006 rating decision.  In a June 2012 rating decision, the Veteran's disability rating was increased again to 30 percent, effective June 27, 2011.  The Veteran seeks a higher rating for both time periods.  

The Veteran's service connected bilateral plantar fasciitis, pes cavus deformity, and hallux valgus is evaluated under DC 5280-5278.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code refers to hallux valgus (Diagnostic Code 5280) rated on the basis of acquired claw foot (in this case, Diagnostic Code 5278). 

Under DC 5280, a 10 percent rating is to be assigned for unilateral hallux valgus if the hallux valgus has been operated upon, with resection of the metatarsal head, or if the hallux valgus is severe, and equivalent to amputation of the great toe.  This is the maximum rating that is assignable under  DC 5280. Thus, a rating in excess of 10 percent is not available under DC 5280.

Under DC 5278, slight acquired claw foot is rated noncompensable or (zero percent) disabling.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated as 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated as 20 percent disabling for unilateral involvement, and as 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated as 30 percent disabling for unilateral involvement, and as 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a, DC 5278 (2013). 

The Board notes that normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA examination in November 2006.  The Veteran complained of pain and numbness in his feet while standing and walking.  The Veteran stated that he experiences daily flare-ups of pain, which are precipitated by running, exercising, and prolonged standing.  The examiner noted that the Veteran's disability limits him to standing for 3 to 8 hours, and walking for 1 to 3 miles.  

On physical examination of the feet, the examiner did not find any objective evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, flat foot, muscle atrophy, hammertoes, or foot deformity.  The examiner, however, noted that there was moderate tenderness on the plantar fascia, bunion and arch of both feet.  The examiner also noted hallux valgus and pes cavus on the right foot. 

The Veteran presented with a normal gait.  Dorsiflexion of the ankles was to 20 degrees and plantar flexion was to 45 degrees.  He was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use of the ankles.  The examiner concluded that the Veteran's foot condition impacts his ability to lift, carry, and reach.  In regards to his daily activities, the Veteran's foot condition affects his ability to do chores, shop, exercise, and engage in sports, recreation, and traveling. 

The Veteran was afforded another VA examination in July 2008.  The Veteran complained of bilateral heel pain, numbness and a burning sensation of the feet and toes.  The Veteran rated his pain as a 10 out of a 10 and indicated that the pain causes him to limp after walking for a while.  On examination, the Veteran's exhibited mild hallux valgus and pes cavus on both feet.  The examiner did not observe any swelling, rubor, calor, ankle instability, skin and vascular changes, abnormal weight-bearing, or hammertoes.  However, the Veteran did have tenderness to palpation at the medial aspect and medical plantar calcaneus.   

Dorsiflexion of the feet was to 30 degrees and plantar flexion was to 30 degrees.  Right foot hallux valgus was 13 degrees deviation towards lateral and left foot hallux valgus was to 12 degrees deviation towards lateral.  The examiner diagnosed left and right pes cavus deformity, left and right mild hallux valgus, and left and right plantar fasciitis.  The examiner noted that the Veteran's foot condition requires him to sit down at his job.  He is also unable to engage in sporting activities, such as basketball.  The Veteran is only able to walk a maximum of 15 to 20 minutes and stand for 5 to 10 minutes.  

The Veteran was afforded another VA examination in June 2011.  The Veteran reported weekly flare-ups of pain, swelling, heat, redness, stiffness, fatigability, and lack of endurance in both feet.  His symptoms are triggered by standing for more than 40 minutes.  

On physical examination of the feet, the examiner did not find any objective evidence of swelling, instability, weakness malunion or nonunion of the tarsal or metatarsal bones, skin or vascular changes, flat feet, muscle atrophy, hammertoes, or foot deformity.  However, there was evidence of painful motion, abnormal weight bearing, and tenderness.  The examiner noted pes cavus and hallux valgus to 10 to 20 degrees 

The examiner concluded that the Veteran's foot condition affects his ability to stand for more than 15 to 20 minutes and walk more than a few yards.  The examiner diagnosed moderate to severe pes cavus and hallux valgus and severe plantar fasciitis.  The examiner also noted that the Veteran's condition results in decreased mobility, problems with lifting and carrying, lack of stamina, weakness, decreased strength, and lower extremity pain, difficulty dressing, and standing more than 20 to 30 minutes.  In regards to his daily activities, the Veteran experiences mild difficulty shopping, traveling, driving, and performing recreational activities.  He has moderate difficulty performing chores and is prevented from exercising and engaging in sports. 

The Veteran was evaluated again in November 2013.  On physical examination of the feet, the examiner did not find any objective evidence of swelling, instability, weakness malunion or nonunion of the tarsal or metatarsal bones, skin or vascular changes, flat feet, muscle atrophy, hammertoes, or foot deformity.  However, there was evidence of painful motion, abnormal weight bearing, and tenderness.  The examiner noted pes cavus and hallux valgus to 10 to 20 degrees. 

Based on the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent from July 14, 2006.  In order to receive a higher rating of 20 percent, the Veteran must present with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  The Veteran did not exhibit any of these symptoms from July 2006.  During the November 2006 VA examination, the Veteran's dorsiflexion of his ankles were normal.  The Veteran only exhibited moderate tenderness on the plantar fascia, bunion, and arch of both feet.  There was no evidence of marked tenderness under the metatarsal heads.  Furthermore, a shortened plantar fascia was not observed during the November 2006 or July 2008 VA examinations.  Thus, the Veteran is not entitled to a rating in excess of 10 percent from July 14, 2006. 

The Board also finds that the Veteran is not entitled to a rating in excess of 30 percent from June 27, 2011.  A 50 percent rating is assigned for acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity with bilateral involvement.  The evidence of record does not indicate that the Veteran experiences these symptoms in either foot.  The June 2011 and November 2013 VA examiners did not find any evidence of hammertoes or marked varus deformity in both feet.  There is also no indication that the Veteran has bilateral marked contraction of plantar fascia with dropped forefoot, or very painful callosities.  Therefore, the Veteran is not entitled to a rating in excess of 30 percent from June 27, 2011. 

In making this decision, the Board has considered other DCs in an attempt to determine whether the Veteran would be entitled to a higher disability rating under another Code pertaining to the feet.  In this regard, the Veteran is not entitled to a higher disability rating under DC 5276 because the evidence of record does not establish that he has flatfoot or pes planus.  Under DC 5277, the evidence of record does not show that the Veteran has bilateral weak foot, as weakness, atrophy of the musculature, and disturbed circulation of the feet were not documented at the VA examination or in the treatment records; thus, DC 5277 cannot provide a higher rating for the Veteran.  

Under DC 5283, the evidence of record does not show that the Veteran has malunion or nonunion of tarsal or metatarsal bones to warrant a higher rating. Finally, under DC 5284, the Veteran's service-connected foot disability is not shown to be manifested by moderate residuals of a foot injury or by actual loss of use of the foot to warrant a higher disability rating under this Code.

Lastly, the Board has considered the Veteran's statements regarding foot pain.  The Veteran is competent to report symptoms of pain and the Board finds him generally credible in this regard.  However, the Board finds that the evidence does not reflect that the Veteran's pain causes functional impairment warranting a higher rating.  Although the Veteran complained of pain during the November 2006 and July 2008 examinations, he did not present with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  Likewise during the June 2011 and November 2013 examinations, the Veteran did not exhibit acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity with bilateral involvement.  

Furthermore, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  Therefore, the Board finds that finds that even considering pain, the Veteran is not entitled to a rating in excess of 10 percent from July 14, 2006; and 30 percent from June 27, 2011.

V. Other Considerations 

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's back and foot disabilities (mainly pain) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for limitation of motion of the lumbar spine from July 14, 2006; and 40 percent from July 1, 2008 is denied. 

Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis, pes cavus deformity, and hallux valgus from July 14, 2006; and 30 percent from June 27, 2011 is denied.



____________________________________________
MICAHEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


